Citation Nr: 0724932	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  Thereafter, he served until approximately May 1984 as 
a member of the Army Reserve National Guard, with periods of 
active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes mellitus.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

The Board notes that within a prior May 2002 rating decision, 
the RO found no new and material evidence had been submitted 
to reopen a service connection claim for diabetes mellitus.  
This finding was a reference to the legal requirement that a 
previously and finally denied claim may not be reopened 
except upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
However, in order for a claim to be finally denied, the 
appropriate appeals period must have run.  See 38 C.F.R. 
§ 3.160(d) (2006).  In the present case, the veteran's 
service connection claim for diabetes was initially denied in 
October 2001, less than a year before the subsequent May 2002 
rating decision was issued; thus, the prior decision was not 
final, and 38 C.F.R. § 3.156 did not apply.  The RO 
acknowledged this fact within the December 2002 rating 
decision and subsequent January 2004 Statement of the Case, 
both of which considered the veteran's claim on the merits, 
without reference to 38 C.F.R. § 3.156 (2006).  Likewise, the 
Board will consider the veteran's service connection claim 
for diabetes on the merits.  

This appeal also arises from an August 2004 rating decision 
which denied the veteran's claim for service connection for 
peripheral neuropathy of the lower extremities, claimed as 
secondary to his diabetes mellitus.  The veteran subsequently 
initiated and perfected an appeal of this determination, and 
it was merged into his prior pending appeal.  In April 2007, 
the veteran testified before the undersigned Veterans Law 
Judge via videoconference.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service.  

2.  The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, to 
include designated areas in Korea, and there is no persuasive 
evidence that the veteran was otherwise exposed to 
herbicides.  

3.  Peripheral neuropathy of the lower extremities was not 
present in service or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may such be presumed to have been 
incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).  

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, nor may such be 
presumed to have been incurred in or aggravated therein, or 
as secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in August 2001, as well as subsequent 
communications sent in April 2002, October 2003, March 2004, 
and April 2004, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The August 2001 letter, 
as well as the aforementioned subsequent communications, 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  No additional duties to inform 
or assist the veteran remain unfulfilled by VA.  

Finally, since the Board has concluded that the preponderance 
of the evidence is against the claim of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I. Service connection - Diabetes mellitus, Type II

The veteran seeks service connection for diabetes mellitus, 
Type II.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as diabetes mellitus, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In the present case, the veteran does not assert, and the 
medical evidence of record does not suggest, diabetes 
mellitus was incurred during active military service, or 
within a year thereafter.  The veteran's service medical 
records are negative for any diagnosis of or treatment for 
diabetes mellitus, and the veteran has himself testified his 
diabetes was not diagnosed until approximately 1994, more 
than 20 years after his last period of active military 
service.  Therefore, service connection for diabetes as 
having been incurred during military service or within a year 
thereafter is not warranted on that basis.  

However, the veteran asserts service connection for diabetes 
is warranted based on exposure to Agent Orange or related 
herbicide agents.  Service connection may be allowed on a 
presumptive basis for certain disabilities, such as diabetes 
mellitus, as a result of confirmed exposure to herbicides 
during active military service.  Diabetes need not manifest 
within a specified time frame in order for presumptive 
service connection to be granted.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Herbicide exposure is itself presumed only for veterans who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  38 C.F.R. § 3.307(a)(6) (2006).  In the 
present case, the veteran does not contend and the record 
does not demonstrate military service in Vietnam.  
Nevertheless, the veteran may still establish herbicide 
exposure on a factual basis.  

As the veteran has presented competent medical evidence 
confirming a current diagnosis of diabetes since 
approximately 1994, such a diagnosis is confirmed.  The 
remaining question before VA is thus whether the veteran was 
in fact exposed to Agent Orange or other herbicides during 
military service.  

The veteran's primary and sole contention is that he was 
exposed to Agent Orange while serving in Korea.  Service 
personnel records confirm that the veteran had military 
service in Korea from March 1968 to March 1969 with 
Headquarters Battery, 2nd Battalion (Hawk), 71st Artillery.  
Nevertheless, the objective evidence of record fails to show 
that the veteran was exposed to Agent Orange while serving in 
Korea.  The Department of Defense has acknowledged the use of 
herbicides in Korea along the Demilitarized Zone (DMZ) 
between April 1968 to July 1969, which is inclusive of at 
least part of the veteran's confirmed period of service in 
Korea.  However, such exposure has only been confirmed for 
specific units that served in areas along the DMZ during such 
time as when spraying was taking place.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  The veteran's unit 
was not among those for which spraying has been confirmed.  
Additionally, a request for confirmation of herbicide 
exposure to his service department was negative for evidence 
verifying such exposure.  

The veteran has alleged spraying was performed around two 
camps where he and his unit were stationed, Camp Casey and 
Camp Red Cloud.  He has also submitted maps showing those 
camps were several miles from the DMZ, where spraying has 
been acknowledged.  However, Department of Defense records do 
not reflect the spraying of herbicides outside of an area 
immediately proximate to the DMZ itself and therefore the 
veteran's claims cannot be verified.  Additionally, he has 
stated he traveled up to the DMZ on several occasions as part 
of his military duties.  Nevertheless, his unit is not listed 
as among those with acknowledged service along the DMZ and 
therefore his exposure cannot be verified.  

In the case of Haas v. Nicholson [20 Vet. App. 257 (2006)], 
the U.S. Court of Appeals for Veterans Claims (Court) 
acknowledged the appellant's claim to have been exposed when 
"large clouds [of Agent Orange] would drift out over the 
water" and engulf the veteran's ship along the shores of 
Vietnam.  Haas at 261.  The Court further noted that 
"veterans serving on vessels in close proximity to land 
would have the same risk of exposure to the herbicide Agent 
Orange as veterans serving on adjacent land."  Haas at 273 
(citing 66 Fed. Reg. 23,166).  In the present case, the 
veteran's representative has pointed to the Haas case in 
support of the veteran's claims of exposure secondary to 
airborne drift of herbicides at his base camp in close 
proximity to the DMZ.  As noted above, spraying along the DMZ 
has been acknowledged.  However, the Haas case is factually 
distinguishable, in that Agent Orange spraying was 
acknowledged to have been primarily conducted by aircraft in 
Vietnam, making the claim of exposure by drifting chemical 
clouds arguably plausible.  In contrast, the veteran in the 
present case has stated he witnessed Agent Orange sprayed by 
hand at ground level.  These assertions are consistent with 
Department of Defense records which indicate herbicides were 
sprayed via hand sprayers, and not dropped by aircraft.  
Thus, as the method of herbicide spraying was different in 
the Haas case, the Board does not find it plausible that the 
base camps at which the veteran served were exposed to 
herbicides drifting from the DMZ several miles away.  

The veteran has also submitted copies of a May 1982 article 
from Soldiers magazine and a February 2000 article from the 
Veterans of Foreign Wars official magazine.  The May 1982 
article contains an undated picture of Hawk missiles from the 
2nd Battalion, 71st Artillery, the veteran's old unit, 
stationed somewhere along the DMZ.  While this picture 
verifies the veteran's claim that his unit was stationed 
along the North Korean - South Korean border, it does not 
establish his claim of exposure to herbicides sprayed along 
the DMZ in 1968-69, as the picture is undated and does not 
indicate the position of the unit with specificity.  
Additionally, the February 2000 article merely confirms facts 
already acknowledged by VA; namely, that herbicides were used 
along the DMZ during the time the veteran was stationed in 
Korea.  However, it does not establish the veteran's own 
exposure during service, or the exposure of his unit.  The 
veteran's cited articles are too general in nature to 
provide, in and of themselves, the necessary evidence to 
demonstrate the veteran's personal exposure to herbicides.  
See, e.g., Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

Finally, the Board notes the veteran and his representative 
have pointed to a prior March 1999 Board decision in an 
unrelated appeal which found as a factual matter, herbicide 
exposure for a veteran stationed at Camp Casey.  However, 
while it strives for consistency, Board decisions are 
nonprecedential, and the Board is not bound by a past 
determination.  38 C.F.R. § 20.1303 (2006).  

In conclusion, the veteran has not established the onset of 
diabetes during military service, within a year thereafter, 
or as a result of unverified herbicide exposure.  In the 
absence of factual evidence that the veteran was exposed to 
Agent Orange, the preponderance of the evidence, namely, the 
service personnel records and the documentation of the 
Department of Defense, is against the claim that the veteran 
was exposed to Agent Orange in Korea, and his service 
connection claim for diabetes mellitus must therefore be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Peripheral neuropathy

The veteran seeks service connection for peripheral 
neuropathy (also claimed as polyneuropathy) of the lower 
extremities, which he claims as secondary to his diabetes 
mellitus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In the present case, the veteran does not assert, and the 
medical evidence of record does not suggest, peripheral 
neuropathy was incurred during active military service, or 
within a year thereafter.  The veteran's service medical 
records are negative for any diagnosis of or treatment for 
peripheral neuropathy of the lower extremities, and the 
veteran has himself testified his peripheral neuropathy 
results from his diabetes, diagnosed more than 20 years after 
his last period of active military service.  Therefore, 
service connection for peripheral neuropathy as having been 
incurred during military service or within a year thereafter 
is not warranted on that basis.  

The Board also notes that peripheral neuropathy is among the 
disabilities for which service connection is presumed, if 
manifest to a compensable degree within a year of the date of 
last exposure to herbicide agents.  38 C.F.R. § 3.307 (2006).  
However, as already discussed above, the veteran does not 
have service for which herbicide exposure is presumed, and 
has not demonstrated such exposure as a factual matter.  
Therefore, service connection for peripheral neuropathy as 
secondary to herbicide exposure is not warranted.  

The veteran has also alleged his peripheral neuropathy of the 
lower extremities is secondary to his diabetes mellitus, for 
which he claims service connection.  See 38 C.F.R. § 3.310 
(2006).  However, because service connection for diabetes has 
been denied by the Board above, service connection for any 
disability secondary to diabetes must also be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for peripheral 
neuropathy of the lower extremities.  Such a disability was 
not incurred during military service, as secondary to 
unverified herbicide exposure, or as secondary to a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure, is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to Agent 
Orange exposure and/or a service-connected disability, is 
denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


